Citation Nr: 9913172	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left temporal 
seizures, currently evaluated 20 percent disabling.

2.  Entitlement to a compensable evaluation for dyshidrosis 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1976 to July 
1994.

The veteran contends, in essence, that his service-connected 
seizure disorder and dyshidrosis of the hands are more 
disabling than the current disability evaluations would 
suggest.  He stated that he suffers from frequent seizures 
several times a year, and that an increased rating should be 
assigned.  He has also asserted that he experiences 
blistering on his hands, although he denied the presence of 
any fluid.  Therefore, he believes that an increased 
evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran's 
dyshidrosis of the hands has not been evaluated by VA since 
September 1994.  This examination had found only minimal 
scales on two fingers of the hands. However, during the April 
1997 hearing testimony, he stated that he has what he 
described as "bubbles" all over his hands.  Despite this 
suggestion that his condition might be worse, no further 
examination was preformed.

In regard to the seizure disorder, the veteran indicated in 
January 1998 that he was still receiving treatment; however, 
the last VA outpatient treatment report in the file dates 
from November 1997.  Furthermore, despite his assertion that 
he has suffered seizures since the September 1994 VA 
examination, no additional examination of the veteran has 
been conducted.  Finally, he has stated that he was 
instructed to keep a log of his seizures.  If such a log 
exists, it would be helpful in ascertaining the frequency of 
his seizures and should be part of the claims folder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide a copy of any log 
he has kept documenting the frequency of 
his seizures.

2.  The RO should contact the Ft. Myers, 
Florida, VA Medical Center and request 
that they provide copies of the veteran's 
treatment records developed between 
November 1997 and the present.

3.  The RO should afford the veteran 
complete VA dermatological and 
neurological examinations in order to 
fully assess the current nature and 
degree of severity of his service-
connected dyshidrosis of the hands and 
seizure disorder.  The claims folder must 
be made available to the examiners prior 
to the examinations so that the veteran's 
entire medical history can be taken into 
consideration, and the examiners are 
asked to indicate in the examination 
reports that the file has been reviewed.

	The dermatological examiner should 
indicate whether there is exfoliation, 
exudation or itching and involvement of 
an exposed surface or extensive area.

	The neurological examiner should 
obtain information from the veteran as to 
the number of seizures that he has had 
over the past year and should describe 
whether these seizures were major or 
minor in degree.  Specifically, it should 
be determined whether the veteran has 
averaged at least one major seizure in 
four (4) months over the last year, or 
whether he has had nine to ten (9-10) 
minor seizures per week.  In making this 
determination, the examiner should also 
review all evidence obtained in 
conjunction with this remand, to include 
any treatment records and any log 
provided by the veteran.

All indicated special studies deemed 
necessary should be accomplished.  A 
complete rationale for all opinions 
expressed should be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









